

SECOND LOAN MODIFICATION AGREEMENT


THIS SECOND LOAN MODIFICATION AGREEMENT (“Agreement”) is made as of March 16,
2010, by and between (i) GAMETECH INTERNATIONAL, INC., a Delaware corporation
("Borrower"), (ii) U.S. BANK NATIONAL ASSOCIATION, a national banking
association, as agent ("Agent"), and (iii) U.S. BANK NATIONAL ASSOCIATION, a
national banking association, and BANK OF THE WEST, a national banking
association, each as a Lender, and any bank that becomes a party hereto in the
future (collectively, the "Lenders").


Factual Background


A.           Under a Loan Agreement dated as of August 22, 2008 (the “Loan
Agreement”), Lenders agreed to make a line of credit loan and term loan (the
“Loan”) to Borrower.  Capitalized terms used herein without definition have the
meanings given to them in the Loan Agreement.


B.           The Loan is evidenced by the L/C Note and the Term Note (the
“Notes”).


C.           The obligations of Borrower under the Notes and the Loan Agreement
are secured by the Security Agreement, the IP Security Agreement and the Deed of
Trust.


D.            GameTech Mexico S. de. R.L. de C.V, GameTech Canada Corporation
and GameTech Arizona Corporation (the “Guarantors”), guaranteed Borrower’s
obligations to the Lenders, in accordance with the Guaranty.


E.           On or around January 27, 2009, Lenders, Borrower and Guarantors
executed a Loan Modification Agreement (the “First Modification”), modifying the
Loan Documents (as such term is defined herein).


F.           As used here, the term “Loan Documents” means the documents
described in the Loan Agreement, which evidence and secure the Loan, including,
but not limited to, the Notes, the Deed of Trust, the Loan Agreement, the
Assignments, the Control Agreement, the IP Security Agreement, the Security
Agreement, the Environmental Indemnity, the Guaranty, any Swap Contracts and
including any amendments thereof and supplements thereto executed by Borrower,
Guarantor and/or and Agent, including any other documents which evidence,
guaranty, secure or modify the Loan, as any or all of them may have been amended
to date including, without limitation, as modified by the First
Modification.  This Agreement is a Loan Document.


F.           Borrower, Agent and the Lenders desire to modify the Loan and the
Loan Documents as set forth herein.


Agreement


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties agree as follows:


1.           Recitals.  The recitals set forth above in the Factual Background
are true, accurate and correct.


2.           Reaffirmation of Loan.  Borrower reaffirms all of its obligations
under the Loan Documents, and Borrower acknowledges that it has no claims,
offsets or defenses with respect to the payment of sums due under the Notes or
any other Loan Documents.


3.           Covenant Waivers.  Lenders waive compliance with the financial
covenants contained in the Loan Agreement in Section 5.12 (a), Cash Flow
Leverage Ratio, Section 5.12(b), Fixed Charge Coverage Ratio, and Section 5.12
(c), Working Capital Requirements, for the fiscal quarter ending January 31,
2010.  Such waiver shall not constitute a waiver by Lenders of any other term or
condition of the Loan Documents or an obligation by Lenders to waive any term or
condition of the Loan Documents in the future.


4.           Modification of Loan Documents.  The Loan Agreement is hereby
amended as follows:


(a)           Section 1.1(a) is amended by reducing the Line of Credit
Commitment from Two Million Dollars ($2,000,000) to Seven Hundred Fifty Thousand
Dollars ($750,000).


(b)           Section 1.4 is deleted and Lenders shall have no obligations to
issue any letters of credit after the date of this Agreement.


(c)           Section 5.12 (a) is amended and restated in its entirety as
follows:


(a)           Cash Flow Leverage Ratio.  Except as hereinafter provided,
Borrower shall maintain a Cash Flow Leverage Ratio as of the end of each fiscal
quarter for the four (4) fiscal quarters then ended of no more than
3.25:1.00.    Notwithstanding the foregoing, Borrower shall maintain a Cash Flow
Leverage Ratio as of the fiscal quarter ending May 2, 2010 of no more than
3:75:1.00, and as of the fiscal quarters ending August 1, 2010, for the two
fiscal quarters then ended and October 31, 2010, for the three fiscal quarters
then ended, of no more than 3:25:1.00.  "Cash Flow Leverage Ratio" means the
ratio of Funded Debt to EBITDA.  “Funded Debt” means indebtedness for borrowed
money, for capitalized leases and for other liabilities evidenced by promissory
notes or other instruments but excluding letters of credit which have not been
drawn. For purposes of this Section 5.12 (a) “EBITDA” means net income, plus
interest expense, plus income tax expense, plus depreciation expense, plus
amortization expense, plus the value of non cash compensation paid to employees
in the form of Borrower’s stock or stock options.   Except as hereinafter
provided, this ratio shall be calculated at the end of each fiscal quarter,
using the results of the twelve-month period ending with that fiscal quarter.
For purposes of calculating this ratio for the fiscal quarter ending May 2,
2010, EBITDA shall be the EBITDA for such quarter plus the actual expenses in
connection with the severance paid or accrued to Borrower’s former chief
executive officer and costs incurred in connection with  employment of a new
chief executive officer (but without duplication for any non cash compensation
paid to employees in the form of Borrower’s stock or stock options), but not to
exceed $500,000 (such sums, collectively, the “CEO Expense”), multiplied by four
(4) and reduced by the CEO Expense. For purposes of calculating this ratio for
the fiscal quarter ending August 1, 2010, EBITDA shall be the sum of EBITDA for
the fiscal quarters ending May 2, 2010 and August 1, 2010 plus the CEO Expense,
multiplied by two (2) and reduced by the CEO Expense.  For purposes of
calculating this ratio for the fiscal quarter ending October 31, 2010, EBITDA
shall be the sum of EBITDA for the fiscal quarters ending May 2, 2010, August 1,
2010 and October 31, 2010 plus the CEO Expense, divided by three (3), multiplied
by four (4) and reduced by the CEO Expense. For purposes of calculating this
ratio for the fiscal quarter ending January 30, 2011, EBITDA shall be the sum of
EBITDA for the four quarters then ended plus the CEO Expense.


(d)           Section 5.12 (b) is amended and restated in its entirety as
follows:


(b)           Fixed Charge Coverage Ratio.  Borrower shall maintain a Fixed
Charge Coverage Ratio as of the end of the first fiscal quarter of 2009 for the
four (4) fiscal quarters then ended of at least 1.10 to 1.00. Thereafter, except
as herein provided, Borrower shall maintain  a Fixed Charge Coverage Ratio as of
the end of each fiscal quarter for the four (4) fiscal quarters then ended of at
least 1.25 to 1.00. Notwithstanding the foregoing, Borrower shall maintain a
Fixed Charge Coverage Ratio as of the fiscal quarter ending May 2, 2010 of at
least .95:1.00, as of the fiscal quarter ending August 1, 2010  for the two
fiscal quarters then ended of at least 1.25:1.00 and as of the fiscal quarter
ending October 31, 2010 for the three fiscal quarters then ended of at least
1:25:1.00.  “Fixed Charge Coverage Ratio” shall mean (a) EBITDA plus rental or
lease expense, minus cash taxes paid (as hereinafter defined), cash dividends
and share repurchases and Maintenance Capital Expenditures divided by (b) the
sum of all mandatory principal payments on interest bearing debt (excluding,
however, any Cash Flow Payments required upon occurrence of a Collateral
Shortfall pursuant to Section 5.14 of the Loan Agreement), interest and rental
or lease expense for the relevant period. For purposes of this Section 5.12 (b)
“EBITDA” means net income, plus interest expense, plus income tax expense, plus
depreciation expense, plus amortization expense, plus the value of non cash
compensation paid to employees in the form of Borrower’s stock or stock options,
plus, in the case of the fiscal quarter ending May 2, 2010, the CEO
Expense.  “Maintenance Capital Expenditures” shall mean an amount equal to 3% of
Net Revenue.  "Net Revenue" shall mean total net revenues of Borrower.  This
ratio shall be calculated at the end of each fiscal quarter, using the results
of the twelve-month period ending with that fiscal quarter’ provided, however
the calculation for the fiscal quarter ending May 2, 2010 shall be based upon
such quarter end results, for the fiscal quarter ending August 1, 2010 shall be
based upon the two fiscal quarters then ended and for the fiscal quarter ending
October 31, 2010 shall be based upon the three fiscal quarters then ended. As
used in the definition of Fixed Charge Coverage Ratio, “cash taxes paid” means
the amount of actual taxes paid, offset, but not below $0, by the amount of  any
refund subsequently received by Borrower.


(e)           Section 5.12 (c) is amended and restated in its entirety as
follows:


(c)           Working Capital Requirements.  Borrower shall maintain current
assets in excess of current liabilities of at least Two Million Five Hundred
Thousand Dollars ($2,500,000) for the fiscal quarter ending May 2, 2010, at
least Four Million Dollars ($4,000,000) for the fiscal quarter ending August 1,
2010, and at least Six Million Dollars ($6,000,000) for the fiscal quarter
ending October 31, 2010.  Thereafter, Borrower shall maintain at all times
current assets in excess of current liabilities of at least Seven Million Five
Hundred Thousand  Dollars ($7,500,000).


(f)           Section 5.12 (d) is amended by adding the following as the last
sentence thereof:  Sums in the Control Account may be not pledged by Borrower
except for the pledge of the Control Account as collateral for the Loans and as
collateral for a line of credit or letters of credit, from, or issued by, Bank
of the West, in either case not to exceed $1,815,000 in the aggregate.


5.           Conditions Precedent.  Before this Agreement becomes effective and
any party becomes obligated under it, all of the following conditions shall have
been satisfied at Borrower’s sole cost and expense in a manner acceptable to
Agent and Lenders in the exercise of Agents’ and Lenders’ reasonable judgment:


(a)           Agent and Lenders shall have received fully executed originals of
this Agreement, the attached consent signed by the Guarantors, and any other
documents which Agent or Lenders may reasonably require or request in accordance
with this Agreement or the other Loan Documents.


(b)           Agent and Lenders shall have received reimbursement, in
immediately available funds, of all reasonable costs and expenses incurred by
Agent and Lenders in connection with this Agreement, including charges for legal
fees and expenses of Agent’s and Lenders’ counsel. Such costs and expenses may
include the actual costs for services for Agent’s and Lenders’ in-house legal
staff.


(c)           Lenders shall have received a loan fee in the amount of Five
Thousand Dollars ($5,000) to reflect the fee for the covenant waivers and other
modifications set forth herein


6.           Borrower’s Representation and Warranties.  Borrower represents and
warrants to Bank as follows:


(a)           Loan Documents.  All representations and warranties made and given
by Borrower in the Loan Documents are true, accurate and correct.


(b)           No Default.  No Event of Default has occurred and is continuing
under the Loan or any of the Loan Documents, and no event has occurred and is
continuing which, with notice or the passage of time or both, would be an Event
of Default.


(c)           Borrowing Entity.  Borrower is a Delaware corporation, which is
duly organized and validly existing under the laws of the State of
Delaware.  There have been no changes in the organization, composition,
ownership structure or formation documents of Borrower since the inception of
the Loan.


7.           Incorporation.  This Agreement shall form a part of each Loan
Document, and all references to a given Loan Document shall mean that document
as hereby modified.


8.           No Prejudice; Reservation of Rights.  This Agreement shall not
prejudice any rights or remedies of Agent and Lenders under the Loan
Documents.  Agent and Lenders reserve, without limitation, all rights which they
have against any indemnitor, guarantor, or endorser of the Notes.


9.           No Impairment.  Except as specifically hereby amended, the Loan
Documents shall each remain unaffected by this Agreement and all such documents
shall remain in full force and effect.


10.           Purpose and Effect of Agent’s and Lenders’ Approval.  Agent’s and
Lenders’ approval of any matter in connection with the Loan shall be for the
sole purpose of protecting Agent’s and Lenders’ security and rights.  No such
approval shall result in a waiver of any default of Borrower.  In no event shall
Agent’s and Lenders’ approval be a representation of any kind with regard to the
matter being approved.


11.           Integration.  The Loan Documents, including this Agreement and the
other documents required to be delivered to Agent and Lenders in connection with
this Agreement: (a) constitute integrated Loan Documents; (b) supersede all oral
negotiations and prior and other writings with respect to their subject matter;
and (c) are intended by the parties as the final expression of the agreement
with respect to the terms and conditions set forth in those documents and as a
complete and exclusive statement of the terms agreed to by the parties.  If
there is any conflict between the terms, conditions and provisions of this
Agreement and those of any other agreement or instrument, including any of the
other Loan Documents, the terms, conditions and provisions of this Agreement
shall prevail.


12.           Miscellaneous.  This Agreement and any attached consent or
exhibits requiring signatures may be executed in counterparts, and all
counterparts shall constitute but one and the same document.  If any court of
competent jurisdiction determines any provision of this Agreement or any of the
other Loan Documents to be invalid, illegal or unenforceable, that portion shall
be deemed severed from the rest, which shall remain in full force and effect as
though the invalid, illegal or unenforceable portion had never been a part of
the Loan Documents.  This Agreement shall be governed by the laws of the State
of Nevada, without regard to the choice of law
rules of that State.  As used here, the word “include(s)” means “include(s),
without limitation”, and the word “including” means “including, but not limited
to.”


IN WITNESS WHEREOF, intending to be legally bound, the parties have executed and
delivered this Agreement, under seal, as of the date first written above.


Borrower:


GAMETECH INTERNATIONAL, INC.


By:           /s/ Marcia Martin
Name:                Marcia Martin
Title:           CFO & Treasurer


Agent:


U.S. BANK NATIONAL ASSOCIATION,
as Agent


By:           /s/ Shauna Major
Name:           Shauna Major
Title:           Assistant Vice President


Lenders:


U.S. BANK NATIONAL
ASSOCIATION                                                                                                BANK
OF THE WEST


By:           /s/ Shauna
Major                                                                By:           /s/
Andrew Backstrom
Name:               Shauna
Major                                Name:                Andrew Backstrom
Title: Assistant Vice
President                                                                           Title:                 Vice
President

 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ CONSENT


The undersigned Guarantors hereby consent to the terms, conditions and
provisions of the foregoing Agreement and the transactions contemplated by
it.  Without limiting the foregoing, the Guaranty is hereby amended to provide
that the Guaranteed Obligations, as defined in the Guaranty, include the Notes
and the Loan Agreement, as amended by the First Modification and this
Agreement.  Guarantors hereby reaffirm the full force and effectiveness of the
Guaranty in connection with the Loan, as modified, as well as their
acknowledgment that their obligations under the Guaranty are separate and
distinct from those of Borrower on the Loan.


Dated as of March 16, 2010.




GUARANTORS:


GameTech Mexico S. de. R.L. de C.V
By:           /s/ Marcia Martin
Name:                Marcia Martin
Title:           CFO & Treasurer


GameTech Canada Corporation
By:           /s/ Marcia Martin
Name:                Marcia Martin
Title:           CFO & Treasurer


GameTech Arizona Corporation
By:           /s/ Marcia Martin
Name:                Marcia Martin
Title:           CFO & Treasurer
